--------------------------------------------------------------------------------

Exhibit 10.22









ACETO CORPORATION
SUPPLEMENTAL EXECUTIVE DEFERRED COMPENSATION PLAN




AMENDED AND RESTATED
EFFECTIVE DECEMBER 8, 2008


 
 
 
 

--------------------------------------------------------------------------------

 
 
ACETO CORPORATION
SUPPLEMENTAL EXECUTIVE DEFERRED COMPENSATION PLAN


TABLE OF CONTENTS
 
 
ARTICLE 1
AMENDMENT AND RESTATEMENT; INTRODUCTION; PURPOSE
3
     
ARTICLE 2
DEFINITIONS
3
     
ARTICLE 3
PARTICIPATION
6
     
ARTICLE 4
DEFERRAL ELECTIONS/EMPLOYER CONTRIBUTIONS
7
     
ARTICLE 5
ACCOUNTS/VESTING/BENEFITS
10
     
ARTICLE 6
DISTRIBUTIONS
12
     
ARTICLE 7
PLAN ADMINISTRATION
16
     
ARTICLE 8
AMENDMENT AND TERMINATION
18
     
ARTICLE 9
MISCELLANEOUS
20

 
 
2

--------------------------------------------------------------------------------

 


ARTICLE 1
AMENDMENT AND RESTATEMENT; INTRODUCTION; PURPOSE OF PLAN


1.01         Introduction; Purpose; Compliance With Code Section 409A.  Aceto
Corporation (“Aceto” or the “Company”) hereby amends and restates the Aceto
Corporation Supplemental Executive Deferred Compensation Plan (the “Plan”).  The
primary purpose of the Plan is to provide a program of deferred compensation for
a select group of management or highly compensated employees who meet the
participation requirements set forth herein. As such, the Plan is intended to be
a “top hat” plan, which is unfunded for purposes of Title I of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), and to be exempt
from any ERISA provision that is deemed inapplicable to an unfunded plan. This
Plan is also intended to comply in form and operation with the requirements of
Code section 409A and its corresponding regulations and shall be interpreted in
a manner consistent with such Code section and regulations.  Any reference in
the Plan to Treas. Reg. 1.409A shall be deemed to be a reference to the final
regulations issued on April 17, 2007.


Except as specifically provided herein, the provisions of this Plan shall only
apply to those individuals who are Eligible Employees of the Company on or after
the Effective Date.  Except as specifically provided for herein, the rights and
benefits, if any, of former Eligible Employees of the Company whose employment
terminated prior to the Effective Date, shall be determined under the provisions
of the Plan, as in effect from time to time prior to that date.


1.02         Transition Rules.  The transition relief provided in the Preamble
to Treas. Reg. 1.409A Decision 9321 published April 17, 2007 shall apply to the
extent applicable. The transition relief provided in Notice 2007-78 shall apply
to the extent applicable.


ARTICLE 2
DEFINITIONS
 
"Account" means any of the book entry account(s) maintained with respect to each
Participant pursuant to Article 5.  "Account" or "Accounts" shall include an
Account established for Participant Contributions, Non-elective Contributions,
and such other account(s) or subaccount(s) as the Plan Administrator, in its
discretion, deems appropriate.


"Beneficiary" means the person or persons designated by the Participant to
receive distributions from the Participant's Account after the Participant's
death.  Upon enrollment, the Participant shall designate a Beneficiary to
receive distributions from the Participant's Account in the event of the
Participant's death.  A Participant may change his or her designated Beneficiary
at any time.


"Code" means the Internal Revenue Code of 1986, as amended from time to time.


"Change in Control" means a change in the ownership or effective control of the
corporation, or in the ownership of a substantial portion of the assets of the
corporation. A Change in Control occurs on the date:
 
 
3

--------------------------------------------------------------------------------

 
 

 
(a)
any one person, or more than one person acting as a group, acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of the corporation
possessing 30 percent or more of the total voting power of the stock of such
corporation;
       
(b)
a majority of members of the corporation's board of directors is replaced during
any 12-month period by directors whose appointment or election is not endorsed
by a majority of the members of the corporation's board of directors before the
date of the appointment or election; or
       
(c)
that any one person, or more than one person acting as a group, acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) assets from the corporation that have a
total gross fair market value equal to 40 percent of the total gross fair market
value of all of the assets of the corporation immediately before such
acquisition or acquisitions.



See Treas. Reg. 1.409A-3(i)(5) for definitions of "person acting as a group",
"corporation" and "gross fair market value".


To qualify as a Change in Control event, the occurrence of the event must be
objectively determinable and any requirement that any other person or group,
such as a Plan Administrator or compensation committee, certify the occurrence
of a Change in Control must be strictly ministerial and not involve any
discretionary authority. To the extent permitted by the Internal Revenue
Service, a Change of Control may also occur in the event of changes in the
ownership of a partnership and changes in the ownership of a substantial portion
of the assets of a partnership.


“Committee” means the Plan Administration Committee, which shall be responsible
for the administration of the Plan.


"Company" means Aceto Corporation. Company also means "service recipient" as
used in Treas. Reg. section 1.409A-1(g).


“Deferral” means the portion of a Participant’s annual bonus that has been
deferred in accordance with the Plan and the Participant’s most recent
Participation Agreement and Deferral Election.  Such Deferral shall be held in
the Deferred Compensation Account established and maintained for each
Participant pursuant to Article III.


"Deferral Election" means an election as to the amount of deferred compensation
with regard to Accounts established with respect to Participant Contributions
and to the time and form of payment with respect to all Accounts.


"Disabled" or "Disability" shall mean the Participant is: (i) unable to engage
in any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, or (ii) is,
by reason of any medically determinable physical or mental impairment which can
be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, receiving income replacement benefits for a
period of not less than 3 months under an accident and health plan covering
employees of the Participant's employer. The determination of Disability shall
be made by the Plan Administrator.
 
 
4

--------------------------------------------------------------------------------

 
 
"Effective Date" shall mean December 8, 2008, which is the Effective Date of
this amended and restated plan.


“Eligible Employee” shall mean any highly compensated or managerial employee on
active status with the Company who is designated by the Board as eligible to
participate in the Plan.


"Employee" means any individual who is employed by or providing services to the
Employer. Employee means "service provider" as used in Treas. Reg. section
1.409A-1(f).


"Employer" means the Company or any other employer required to be aggregated
with the Company under Code sections 414(b), (c), (m) or (o).


"ERISA" means the Employee Retirement Income Security Act of 1974, all
amendments thereto and all federal regulations promulgated pursuant thereto.


"Non-elective Contribution" means the contributions described in Section
5.02(c).


"Participant" means an Eligible Employee who participates in the Plan in
accordance with Articles 3 and 4.


"Participant Contribution" means the contributions described in Section 5.02(a).


"Plan Administrator" means the Committee.


"Plan Sponsor" means the Company.


"Plan Year" means the calendar year.


"Separation from Service" means any absence from service that ends the
employment of an individual with the Employer shall be deemed to be a Separation
from Service. However, the employment relationship is treated as continuing
intact while the individual is on military leave, sick leave, or other bona fide
leave of absence (such as temporary employment by the government), so long as
the individual's right to reemployment with the Company is provided either by
statute or by contract or as approved by the Company.


"Specified Employee" means a key employee (as defined in Code section 416(i)
without regard to Code section 416(i)(5)) of the Company (within the meaning of
Code section 409A(a)(2)(B)) any stock of which is publicly traded on an
established securities market or otherwise. An employee is a key employee if the
employee meets the requirements of Code section 416(i)(1)(A)(i), (ii) or (iii)
(applied in accordance with the regulations thereunder and disregarding Code
section 416(i)(5)) at any time during the 12-month period ending on December 31.
The application of rules regarding a "Specified Employee" to spinoffs and
mergers and nonresident alien employees shall be determined pursuant to
applicable Internal Revenue Service guidance.
 
 
5

--------------------------------------------------------------------------------

 
 
"Valuation Date" means the last day of the Plan Year or any other date selected
by the Plan Administrator.


ARTICLE 3
PARTICIPATION
 
3.01         Participation. Each Eligible Employee as of the Effective Date who
was eligible to participate in the Plan immediately prior to the Effective Date
shall be eligible to continue to participate on the Effective Date.  After the
Effective Date, any new Eligible Employee shall be eligible to participate in
the Plan on the first day of the following fiscal year after the date of his or
her designation by the Company as an Eligible Employee and upon the completion,
filing and acceptance of all forms required by the Committee to become a
Participant.  An Eligible Employee who becomes a Participant shall continue to
be a Participant until such time as his Account has been completely distributed
to him or his Beneficiary; provided, however, that an Eligible Employee shall
cease to be eligible to make any deferrals under the Plan or to be entitled to
allocations of Company contributions pursuant to Article 4 following his or her
Separation from Service or upon his or her no longer being an Eligible Employee.
 
ARTICLE 4
DEFERRAL ELECTIONS/EMPLOYER CONTRIBUTIONS
 
4.01         Initial Deferral Elections.


(a)           In General. Except as specified in 4.01(b), bonus payments for
services performed during a Plan Year may be deferred only if the election to
defer such bonus payments and an election as to time and form of payment is made
not later than the close of the Plan Year next preceding the Plan Year in which
the service is rendered.  Each Participant may execute elections pursuant to
this Article 4 in the form and manner prescribed by the Plan Administrator and
at such time in advance as the Plan Administrator may require.  The Plan
Administrator shall provide each Participant with the forms necessary to make
such elections.  A Participant who has not timely submitted a valid Deferral
Election may not defer his or her bonus for the applicable Plan Year.  A
Participant shall submit a new Deferral Election for each Plan Year prior to the
applicable Election Date.


(b)           Initial Year of Participation.  An Employee is eligible to
participate in the Plan at any time during which, the Participant is eligible to
accrue an amount of deferred compensation under the Plan other than earnings on
amounts previously deferred, even if the Participant has elected not to accrue
(or has not elected to accrue) an amount of deferred compensation.
 
 
6

--------------------------------------------------------------------------------

 
 
(c)           Default. In the event that the Participant fails to make any
election as to time and form of payment by the deadlines specified in this
Article, the Participant shall be deemed to have elected to receive a single
lump sum payment payable 90 days following Separation from Service.


(d)           Short-Term Deferrals. Procedures as specified in Treas. Reg.
section 1.409A and any other guidance of general applicability issued thereunder
shall apply with respect to short-term deferrals.


(e)           USERRA Rights. The requirements of Section 4.01 are deemed
satisfied to the extent an initial deferral election is provided to satisfy the
requirements of the Uniformed Service Employment and Reemployment Rights Act of
1994, as amended, 38 U.S.C. 4301-4334.


4.02         Employer Contributions.  In its sole discretion, the Company, by
action of the Board, may from time to time allocate Employer contributions to
Participants’ Accounts; provided, however, that all such Employer contributions,
as determined  in the discretion of the Board, need not be allocated among all
Participants on the same basis.


4.03         Changes in Time or Form of Payment.


(a)            In General. Subsequent changes in the time and form of payment
(whether changes are made by Participants, the Company or Beneficiaries) may be
made pursuant to this Section. Except as expressly permitted by the Plan, Code
section 409A, and applicable Regulations no Deferral Election shall accelerate
the time or schedule of any payment under the Plan.


(b)   The requirements of this Section are met if the following conditions are
met:



 
(1)
Such election may not take effect until at least 12 months after the date on
which the election is made.
       
(2)
In the case of an election related to a payment other than a payment on account
of Disability or death, the payment must be deferred for a period of not less
than five years from the date such payment would otherwise have been paid (or in
the case of installment payments, five years from the date the first amount was
scheduled to be paid).
       
(3)
An election related to a payment at a specified time or pursuant to a fixed
schedule be made not less than 12 months before the date the payment is
scheduled to be paid (or in the case of installment payments, 12 months before
the date the first amount was scheduled to be paid).

 
 
7

--------------------------------------------------------------------------------

 
 
(c)           The addition of Disability as a potentially earlier alternative
payment event to an amount previously deferred will not be treated as resulting
in an acceleration of a payment, even if such addition results in the payment
being paid at an earlier time than such payment would have been made absent the
addition of the payment event. However, the addition of such a payment event as
a potentially later alternative payment event generally is subject to the rules
governing changes in the time and form of payment in this Section.


(d)           Definition of Payments.



 
(1)
In General. The term payment refers to each separately identified amount to
which a Participant is entitled to payment under the Plan on a determinable
date. An amount is separately identified only if the amount may be objectively
determined under a nondiscretionary formula.
       
(2)
Installment Payments. The entitlement to a series of installment payments is
treated as the entitlement to a single payment. A series of installment payments
refers to an entitlement to the payment of a series of substantially equal
periodic amounts to be paid over a predetermined period of years, except to the
extent any increase (or decrease) in the amount reflects reasonable earnings (or
losses) through the date the amount is paid.



(e)           Domestic Relations Orders. Elections by individuals other than a
Participant, with respect to payments to a person other than the Participant, to
the extent such elections are reflected in, or made in accordance with, the
terms of a domestic relations order (as defined in section 414(p)(1)(B)) are not
changes in the time or form of payment under this Section.


(f)            Changes to Beneficiaries. An election to change the identity of a
Beneficiary does not constitute a change in the time and form of payment merely
because the election changes the identity of the recipient of the payment, if
the time and form of the payment is not otherwise changed.


(g)           USERRA rights. The requirements of this Section 4.03 are deemed
met to the extent an election to change the time or form of a payment of
deferred compensation is provided to satisfy the requirements of the Uniformed
Service Employment and Reemployment Rights Act of 1994, as amended, 38 U.S.C.
4301-4334.


4.04         Cancellation of Participant Contributions.


(a)           Separation from Service. Except as expressly otherwise provided by
the Plan, a Participant's election regarding Participant Contributions shall be
cancelled upon his or her Separation from Service for any reason.
 
 
8

--------------------------------------------------------------------------------

 
 
(b)           Disability. A Participant's election regarding Participant
Contributions may be cancelled, where such cancellation occurs by the later of
the end of the taxable year of the Participant or the 15th day of the third
month following the date the Participant incurs a Disability.


4.05         Remittance of Deferrals and Employer Contributions. The Company
shall remit the participant deferrals and Company contributions (if any) to the
Plan as soon as administratively feasible after the close of the calendar
quarter for which such contributions were made.


ARTICLE 5
ACCOUNTS/VESTING/BENEFITS
 
5.01         Maintenance by Company of Accounts.  The Company will establish and
maintain on its books an Account for each Participant.  Each Participant’s
Account will be credited with the amount of the Participant’s Deferral for such
Plan Year and with the amount of any Company Contribution or other contributions
made on behalf of such Participant at the time or times as are provided herein
and adjusted to reflect any investment gains or losses as provided in the Plan
and with withdrawals or distributions during the Plan Year.  The amount in a
Participant’s Account shall be adjusted for gain or loss as determined by the
Plan Administrator, but no less frequently than on an annual basis.


5.02         Vesting of Accounts.  Participants will at all times be 100% vested
in all of their Deferrals under the Plan and all earnings allocable
thereto.  Participants will be vested in all Employer contributions under
Article 4 of the Plan at a rate of 20% for each year of Credited Service,
measured by Plan Year.  For purposes of this Plan, Credited Service means the
Participant must have at least one thousand (1,000) hours of service (as defined
in accordance with D.O.L. Regulation Section 2530.200(b)) in the Plan Year.  A
Participant will automatically become 100% vested in the event of the
Participant’s death or if the Participant becomes Disabled.  A Participant shall
receive credit for all Years of Credited Service with the Employer, including
Years of Credited Service accrued prior to the Effective Date of the Plan and
prior to the commencement of his or her participation in the Plan.


5.03         Forfeitures of Accounts.  In the event a Participant has a
Separation of Service prior to becoming 100% vested, his or her Non-Elective
Contribution Account shall be forfeited to the extent not vested.  All
forfeitures shall revert to the Company.


5.04         Investment of Accounts.  It is the intention of the Company that
the Plan be an unfunded top hat plan for highly compensated and managerial
employees within the meaning of Title I of ERISA.  The Company shall be free to
invest or not invest Accounts as the Company in its sole discretion shall
determine.  Any investments which the Company determines to make with respect to
the assets allocated to the Accounts shall remain, until distributed to
Participants and their Beneficiaries in accordance with the terms of the Plan,
assets of the Company and subject to the general creditors of the Company.  The
Company may in its discretion establish a trust, known as a “rabbi trust”, for
use in funding the benefits under the Plan with a Trustee to be selected by the
Company and in accordance with a trust agreement which fully or substantially
meets the requirements of Rev. Proc. 92-64, as it may be amended or supplemented
in the future.
 
 
9

--------------------------------------------------------------------------------

 
 
At the discretion of the Board, the Company or the Committee may purchase life
insurance on the lives of one or more Participants to assist in the funding of
the Plan.  By agreeing to participate in the Plan, each Participant consents to
having his or her life insured for the benefit of the Company, and agrees to
execute any documents required to evidence such consent.


5.05          Designation of Investment Indices.  If made available by the
Committee, a Participant may designate one or more insurance contracts,
investment funds or securities to serve as indices for the investment
performance of such Participant’s Account.  The insurance contracts, investment
funds or securities designated by the Participant may, in the discretion of the
Committee, be selected from a menu of insurance contracts, funds and/or
securities made available for such purpose by the Committee.  The insurance
contracts, investment funds or securities designated as investment indices for
purposes of this Section 5.05 shall serve only as indices for purposes of
determining the amounts credited as “gains” or “losses” with respect to a
Participant’s Account.  The Company may or may not invest a Participant’s
Deferral amounts in the insurance contracts, investments funds or securities
selected.  Each Participant’s Account shall be adjusted to reflect the gain or
loss such Account would experience had the Account actually been invested in the
specified insurance funds or securities at the relevant times.  A Participant
may, at any time, designate other insurance contracts, investment funds or
securities from the investment options made available by the Committee for new
Deferrals and contributions or for amounts already credited to the Participant’s
Account.  If the Company invests a Participant’s Deferral amounts in the
insurance contracts, investment funds or securities specified by the
Participant, the Participant shall have no beneficial ownership interest in and
to such funds or any other specifically identifiable assets of the Company.


5.06          Periodic Account Statements.  Participants shall receive periodic
Account statements as determined by the Committee following the end of the
period with respect to which the Account statement is being distributed.


5.07          Rights of Participants Solely to Plan Benefits and Not to Any Plan
Investments.  In the event that the Company determines to invest Accounts in a
“rabbi trust”, insurance contract or other investment vehicle, no Participant,
Beneficiary or any other person shall at any time have any right to all or any
portion of any of such invested assets.  The sole claim of any Participant or
Beneficiary hereunder shall be to any benefit provided hereunder.  Any “rabbi
trust”, insurance contract or other investment of Accounts established in the
sole discretion of the Company shall be subject at all times to the claims of
the Company’s general creditors and will conform to the terms of the model trust
as described in Rev. Proc. 92-64.  Participants have the status of general
unsecured creditors of the Company and the Plan constitutes a mere promise by
the Company to make benefit payments in the future.  Neither the Committee nor
the shareholders nor the directors, officers, employees or agents of the Company
shall be liable under the Plan or any trust created under the Plan, and all
persons shall look solely to the assets of the Company for the payment of any
claim under, or for the performance of, the Plan or any trust thereunder.
 
 
10

--------------------------------------------------------------------------------

 
 
ARTICLE 6
DISTRIBUTIONS
 
6.01          Time of Distribution.


(a)            Election. Benefits shall commence on the date specified in the
Participant's Deferral Election to the extent permitted by Article 4. Such
election may not be revised except as expressly provided in Article 4. A
Participant may make separate elections as to the time and form of payment with
respect to objectively identifiable portions of his Account to the extent
provided in Section 4.04.


(b)            Permissible Events. A Participant's benefit under the Plan may
only be paid on account of the Participant's Separation from Service, death,
Disability or other event  permitted under Code section 409A and regulations
promulgated thereunder. Payments for a Specified Employee that would otherwise
be paid during the first six months after Separation from Service shall be
accumulated and paid as of the first day of the seventh month following
Separation from Service or, if earlier, the date of death and thereafter,
payments shall be paid as regularly scheduled. Payments for a permissible event
shall commence on the date of the event.  Under no circumstances may a
Participant select the taxable year in which payment is to be made.


(c)            Optional Acceleration of Time of Payment. Payment of benefits
under the Plan shall be made in the event of the following:



 
(1)
Disability. A Participant shall receive a distribution of his Account upon his
or her Disability.
       
(2)
Change in Control. A Participant shall receive a distribution of his Account
upon a Change in Control.



(d)           Optional Acceleration of Time of Payment.



 
(1)
Domestic Relations Order. Payment may be accelerated to the extent necessary to
fulfill a domestic relations order (as defined in Code section 414(p)(1)(B)).
       
(2)
Payment of Employment Taxes. Payment may be accelerated to the extent necessary
to pay the Federal Insurance Contributions Act (“FICA”) tax imposed under Code
sections 3101, 3121(a) and 3121(v)(2), where applicable, on compensation
deferred under the plan (the “FICA Amount”). Additionally, payment may be
accelerated to the extent necessary to pay the income tax at source on wages
imposed under Code section 3401 or the corresponding withholding provisions of
applicable state, local, or foreign tax laws as a result of the payment of the
FICA Amount, and to pay the additional income tax at source on wages
attributable to the pyramiding Code section 3401 wages and taxes. However, the
total payment under this acceleration provision must not exceed the aggregate of
the FICA Amount, and the income tax withholding related to such FICA Amount.

 
 
11

--------------------------------------------------------------------------------

 
 

 
(3)
Payments upon Income Inclusion. Payment may be accelerated at any time the Plan
fails to meet the requirements of Code section 409A and any applicable
regulations. Such payment may not exceed the amount required to be included in
income as a result of the failure to comply with the requirements of Code
section 409A and any applicable regulations.
       
(4)
Plan Termination and Liquidation. Payment may be accelerated where the right to
the payment arises due to a termination of the Plan in accordance with Article
8.
       
(5)
Payment of state, local or foreign taxes. Payment may be accelerated to reflect
payment of state, local, or foreign tax obligations arising from participation
in the Plan that apply to an amount deferred under the plan before the amount is
paid or made available to the participant (the state, local, or foreign tax
amount) and to pay the income tax at source on wages imposed under section 3401
as a result of such payment and to pay the additional income tax at source on
wages imposed under section 3401 attributable to such additional section 3401
wages and taxes. Such payment may not exceed the amount of such taxes due as a
result of participation in the Plan. Such payment may be made by distributions
to the Participant in the form of withholding pursuant to provisions of
applicable state, local, or foreign law or by distribution directly to the
Participant.
       
(6)
Certain offsets. Payment may be accelerated as satisfaction of a debt of the
Participant to the Company, where such debt is incurred in the ordinary course
of the service relationship between the Participant and the Company, the entire
amount of reduction in any of the Participant's taxable years does not exceed
$5,000, and the reduction is made at the same time and in the same amount as the
debt otherwise would have been due and collected from the Participant.




 
(7)
Bona fide disputes as to right to payment. Payment may be accelerated, where
such payments occur as part of a settlement between the Participant and the
Company of an arm’s length, bona fide dispute as to the Participant’s right to
the deferred amount (as described in Reg. section 1.409A-3(j)(xiv)).

 
 
12

--------------------------------------------------------------------------------

 
 
(e)           Deemed Specified Time. In the event that a specified time or fixed
schedule includes the designation of a taxable year or years of the Participant
that are objectively determinable at the time the amount is deferred, the
specified time or fixed schedule of payments is deemed to refer to the first day
of the relevant taxable year or years.


(f)            Deemed Designated Date. A payment shall be treated as made upon
the date specified if the payment is made at such date or a later date within
the same taxable year of the Participant or, if later, by the 15th day of the
third calendar month following the date specified. Under no circumstances may a
Participant choose the taxable year in which a payment is made. If calculation
of the amount of the payment is not administratively practicable due to events
beyond the control of the Company, the payment will be treated as made upon the
date specified if the payment is made during the first taxable year of the
Participant in which the payment is administratively practicable. For purposes
of this Subsection, the inability of the Company to calculate the amount or
timing of a payment due to a failure of a Participant (or Company's beneficiary)
to provide reasonably available information necessary to make such calculation
does not constitute an event beyond the control of the Participant. Similarly,
if the making of the payment at the date specified under the Plan would
jeopardize the ability of the Company to continue as a going concern, the
payment will be treated as made upon the date specified under the Plan if the
payment is made during the first taxable year of the Participant in which the
making of the payment would not have such effect.


(g)           Disputed Payments. Disputed payments and refusals to pay by the
Company shall comply with Treas. Reg. section 1.409A-3(g).


6.02         Form of Distribution


(a)           Election. Benefits shall be paid in the form specified in the
Participant's Deferral Election. Such election may not be revised except as
expressly provided in Article 4. A Participant may make separate elections as to
the time and form of payment with respect to objectively identifiable portions
of his Account to the extent provided in Section 4.04.


(b)           Permissible Forms. In the event of a Separation from Service,
distribution of the value of a Participant’s Account shall commence or be made
as soon as practicable after such Separation from Service consistent with the
form of distribution specified on the Participant’s Participation
Agreement.  Available forms shall be either a lump sum payout or  equal
installment payments payable in five installments.  In the event an installment
form of distribution is elected, the first installment shall be paid as soon as
practicable after a Participant’s Separation from Service and all subsequent
installments shall be paid annually on such date as the Committee may
determine.  Accounts subject to installment payout shall continue to be adjusted
for gains or losses in the same manner as active Accounts.  The amount of each
installment paid to a Participant shall be the amount determined by dividing the
Participant’s Account as of the date of distribution by the number of
installments to be paid, including the current installment due.  A Participant's
benefit under the Plan may only be paid in the forms permitted under Code
section 409A and regulations promulgated thereunder.
 
 
13

--------------------------------------------------------------------------------

 
 
6.03          Death.  Notwithstanding any provision of the Plan to the contrary,
in the event of the Participant's death, payment shall be made as soon as
practicable after the Participant’s death. If death occurs after payment has
begun but before the entire Account has been paid out, the remaining balance
will be paid as soon as practicable.


6.04          Withholding of Taxes.  To the extent required by applicable law,
income and other taxes shall be withheld from each payment, and payments shall
be made reported to the appropriate governmental agency or agencies.


6.05          Refunds/Indemnification.  If the Plan Administrator determines
that any person has directly or indirectly received excess payments under the
Plan, the Plan Administrator shall notify such person and such person shall
repay such excess amount as soon as possible, but in no event later than 30 days
after the date of notification. A person receiving excess payments shall
indemnify and reimburse the Company for any liability the Company may incur for
making such payments. If a person fails to timely repay an excess amount and/or
make sufficient indemnification, the Plan Administrator may: (i) to the extent
permitted by applicable law, offset the person's salary or wages, and/or (ii)
offset other benefits payable hereunder.


6.06          Minor or Legally Incompetent Payee.  If a distribution is to be
made to an individual who is either a minor or legally incompetent, the Plan
Administrator may direct that such distribution be paid to the legal
guardian.  If a distribution is to be made to a minor and there is no legal
guardian, payment may be made to a parent of such minor or a responsible adult
with whom the minor maintains his residence, or to the custodian for such minor
under the Uniform Transfer to Minors Act, if such is permitted by the laws of
the state in which such minor resides.  Such payment shall fully discharge the
Plan Administrator and the Company from further liability on account thereof.


6.07          Missing Payee.  If the Plan Administrator is unable to make
payment to any Participant or other person to whom a payment is due under the
Plan because it cannot ascertain the identity or whereabouts of such
Participants or other person after reasonable efforts have been made to identify
or locate such person, such payment and all subsequent payments otherwise due to
such Participant or other person shall be forfeited one year after the date any
such payment first became due.


ARTICLE 7
PLAN ADMINISTRATION
 
7.01          Committee.  The Committee will implement and administer the Plan,
or amend the Plan to the extent necessary to maintain the Plan’s status as a
non-qualified deferred compensation plan under the Code and as an unfunded top
hat plan within the meaning of Title I of ERISA; and may establish a “rabbi
trust” for purposes of administering the assets under the Plan, if directed to
establish such a trust by the Board, in accordance with the requirements of Rev.
Proc. 92-64 and any amendments thereto or replacements thereof, or other
applicable Regulations or rulings of the Internal Revenue Service.
 
 
14

--------------------------------------------------------------------------------

 
 
7.02          Authority of Committee.  The Committee shall be the Plan
"administrator" as such term is defined in section 3(16) of ERISA, and as such
shall have total and complete discretionary power and authority:



 
(i)
to make factual determinations, to construe and interpret the provisions of the
Plan, to correct defects and resolve ambiguities and inconsistencies therein and
to supply omissions thereto.  Any construction, interpretation or application of
the Plan by the Plan Administrator shall be final, conclusive and binding;
       
(ii)
to determine the amount, form or timing of benefits payable hereunder and the
recipient thereof and to resolve any claims under the Plan;
       
(iii)
to determine the amount and manner of any allocations and/or benefit accruals
hereunder;
       
(iv)
to maintain and preserve records relating to Participants, former Participants,
and their Beneficiaries and alternate payees;
       
(v)
to prepare and furnish to Participants, Beneficiaries and alternate payees all
information and notices required under applicable law or the provisions of this
Plan;
       
(vi)
to prepare and file or publish with the Secretary of Labor, the Secretary of the
Treasury, their delegates and all other appropriate government officials all
reports and other information required under law to be so filed or published;
       
(vii)
to provide directions to the trustee of a grantor trust established in
conjunction with this Plan (if any) with respect to timing and methods of
benefit payment, valuations at dates other than regular valuation dates and on
all other matters where called for in the Plan or requested by the trustee;
       
(viii)
to hire such professional assistants and consultants as it, in its sole
discretion, deems necessary or advisable; and shall be entitled, to the extent
permitted by law, to rely conclusively on all tables, valuations, certificates,
opinions and reports which are furnished by same;
       
(ix)
to determine all questions of the eligibility of employees and of the status of
rights of Participants, Beneficiaries and alternate payees;
       
(x)
to adjust Accounts in order to correct errors or omissions;

 
 
15

--------------------------------------------------------------------------------

 
 

 
(xi)
to determine the status and effect of any domestic relations order and to take
such action as the Plan Administrator deems appropriate in light of such
domestic relations order;
       
(xii)
to retain records on elections and waivers by Participants, their spouses and
their Beneficiaries and alternate payees;



7.03         Committee Procedures.  The Committee may adopt such rules and
procedures as it deems necessary, desirable, or appropriate for the
administration of the Plan. When making a determination or calculation, the
Committee shall be entitled to rely upon information furnished to it.  The
Committee may designate other persons to carry out any of its duties and
responsibilities under the Plan.


7.04         Claims and Appeals.


(a)            Claims.  If the Committee either in whole or in part should deny
a claim for benefits under the Plan, the Committee shall furnish to the
Participant, Beneficiary or other claimant a written notice of the decision
within ninety (90) days after the Committee receives the claim.  The notice will
contain the specific reasons for the denial, reference to the Plan provisions on
which the decision is based, an explanation of any additional material or
information necessary for the claimant to perfect the claim, and a statement of
the Plan’s appeal procedure.


(b)           Appeals.  A Participant, Beneficiary or other claimant may appeal
any claim which has been denied by making a written request to the Committee
within sixty (60) days of receipt of the written notice of denial of the
claim.  Such an appellant or his duly authorized representative may review any
relevant documents and submit to the Committee statements in support of the
appeal.  The Committee will provide written notice to such appellant of the
Committee’s decision on the appeal within sixty (60) days after receipt of the
written request for appeal.  The notice will provide specific references to the
relevant Plan provisions on which the decision is based.


7.05         Effect of Determinations by the Committee.  The determination by
the Committee as to any issue arising under the Plan, including questions of
construction and interpretation of the Plan, shall be final, binding and
conclusive upon the Participant, his or her Beneficiary and all other persons.


7.06         Committee Expenses and Other Matters.  In addition to the
foregoing:


(a)           The Committee may, in the administration of the Plan, employ
agents and delegate to them such administrative duties as it deems appropriate
and may, from time to time, consult with counsel who may be counsel to the
Company.


(b)           The Company shall indemnify and hold harmless, to the extent
permitted by law, the Committee against any and all costs, expenses and
liabilities (including attorneys’ fees) incurred by in performing their duties
and responsibilities under this Plan, provided that such party or parties were
not guilty of willful misconduct.
 
 
16

--------------------------------------------------------------------------------

 
 
7.07          Communications.  All enrollments, elections, designations,
applications and other communications by or from an employee, Participant,
Beneficiary, or legal representative of any such person regarding that person's
rights under the Plan shall be made in the form and manner established by the
Plan Administrator.  Neither the Plan Administrator nor the Company shall be
required to give effect to any such communication that is not made on the
prescribed form and in the prescribed manner and that does not contain all
information called for on the prescribed form.


ARTICLE 8
AMENDMENT AND TERMINATION
 
8.01          Amendment of Plan.  The Board shall have the right to amend the
Plan at any time; provided, however, that no such amendment of the Plan will
adversely affect any benefit theretofore accrued by any Participant under the
Plan, unless expressly provided for in the Plan.  Notwithstanding the foregoing,
an amendment shall have no effect to the extent that it impermissibly
accelerates a benefit payment or otherwise does not comply with Code section
409A and the regulations promulgated thereunder.


8.02          Termination of Plan.


(a)            It is the intention of the Company to continue to maintain the
Plan.  However, the Company reserves the right to terminate the Plan at any time
for any reason.


(b)           Distribution on Plan Termination and Liquidation. Except as
otherwise provided in Sections 8.02, (b)(1), (2), (3) or (4) below, the
termination of the Plan shall not affect the distribution provisions in effect
for the Accounts maintained under the Plan, and all amounts deferred prior to
the date of any such Plan termination shall continue to become due and payable
in accordance with the distribution provisions in effect immediately prior to
such Plan termination. Payment of the Account balances may be accelerated upon
Plan termination and liquidation in the following circumstances:



 
(1)
Dissolution/Bankruptcy. The Plan is terminated and liquidated within 12 months
of a corporate dissolution taxed under Code section 331, or with the approval of
a bankruptcy court pursuant to 11 U.S.C. 503(b)(1)(A), provided that the amounts
deferred under the Plan are included in the Participants' gross incomes in the
latest of:
           
(A)
The calendar year in which the plan termination and liquidation occurs;
           
(B)
The calendar year in which the amount is no longer subject to a substantial risk
of forfeiture; or
           
(C)
The first calendar year in which the payment is administratively practicable.



 
17

--------------------------------------------------------------------------------

 



 
(2)
Change in Control. The Plan is terminated and liquidated pursuant to irrevocable
action taken by the Company within the 30 days preceding or the 12 months
following a change in control event (as defined in Treas. Reg. section
1.409A-3(i)(5)). For purposes of this Subsection (2), an arrangement will be
treated as terminated only if all substantially similar agreements, methods,
programs, and other arrangements sponsored by the Company immediately after the
time of the change in control event with respect to which deferrals of
compensation are treated as having been deferred under a single plan under
§1.409A-1(c)(2) are terminated and liquidated with respect to each participant
that experienced the change in control event, so that under the terms of the
termination and liquidation all such participants are required to receive all
amounts of compensation deferred under the terminated agreements, methods,
programs, and other arrangements within 12 months of the date the Company
irrevocably takes all necessary action to terminate and liquidate the
agreements, methods, programs, and other arrangements..
         
(3)
At Any Time. The Plan is terminated and liquidated at any time provided that:
           
(A)
The termination and liquidation does not occur proximate to a downturn in the
financial health of the Company.
           
(B)
All agreements, methods, programs, and other arrangements sponsored by the
Company that would be aggregated with any terminated and liquidated agreements,
methods, programs, and other arrangement under Treas. Reg. section 1.409A-1(c)
if the same Participant had deferrals of compensation under all of the
agreements, methods, programs, and other arrangements that are terminated and
liquidated; .
           
(C)
No payments are made other than payments that would be payable under the terms
of the Plan if the termination and liquidation had not occurred are made within
12 months of the termination and liquidation of the Plan;
           
(D)
All payments are made within 24 months of the date the Company takes all
necessary action to irrevocably terminate and liquidate the Plan; and



 
18

--------------------------------------------------------------------------------

 



   
(E)
The Company does not adopt a new plan that would be aggregated with any
terminated and liquidated plan under Treas. Reg. 1.409A-1(c) if the same Company
participated in both plans, at any time within three years following the date
the Company takes all necessary action to irrevocably terminate and liquidate
the plan..
         
(4)
Other Events. Such other events and conditions as the Commissioner may prescribe
in generally applicable guidance published in the Internal Revenue Bulletin.



ARTICLE 9
MISCELLANEOUS
 
9.01          Plan Benefits Are Unfunded and Unsecured.  The Plan is intended to
constitute an unfunded plan and, as such, the Company’s obligation under the
Plan shall in every case be an unsecured promise to pay.  Participants’ and
Beneficiaries’ rights as to benefits hereunder shall be no greater than those of
general, unsecured creditors of the Company.  All amounts payable pursuant to
the terms of the Plan shall be paid out of the general assets of the Company or
from a grantor trust.  Participants and Beneficiaries shall not have an interest
in any specific asset of the Company or in any specific asset held in a grantor
trust or a Company account established as a result of participation in this
Plan.  Except as may be provided under the terms of a grantor trust, the Company
shall have no obligation to set aside any funds for the purpose of making any
benefit payments under this Plan.  No action taken pursuant to the terms of this
Plan shall be construed to create a funded arrangement, a plan asset, or
fiduciary relationship among the Company, its designee and a Participant or
Beneficiary.  The Company shall not be obligated under any circumstances to fund
its financial obligations under the Plan, although the Company may establish one
or more grantor trusts subject to Section 671 of the Code to facilitate the
payment of benefits hereunder.


9.02          Plan Benefits Are Non-Assignable.  No sale, transfer, alienation,
assignment, pledge, collateralization or attachment of any benefits under the
Plan shall be valid or recognized by the Company.  Neither the Participant, his
spouse, or designated Beneficiary shall have any power to hypothecate, mortgage,
commute, modify or otherwise encumber in advance any of the benefits payable
hereunder, nor shall any of said benefits be subject to seizure for the payment
of any debts, judgments, alimony, maintenance owed by the Participant or his
Beneficiary, or be transferable by operation of law in the event of bankruptcy,
insolvency, or otherwise.


9.03          Effect of Plan on Company and Participants.  The Plan shall be
binding upon the Company, its assigns, and any successor company which shall
succeed to substantially all of its assets and business through merger,
acquisition or consolidation, and upon a Participant, his Beneficiary, assigns,
heirs, executors and administrators.
 
 
19

--------------------------------------------------------------------------------

 
 
9.04          Plan Creates No Guaranty of Continued Employment.  The terms and
conditions of the Plan shall not be deemed to constitute a contract of
employment between the Company and any Eligible Employee.  Nothing in this Plan
shall of itself be deemed to give an Eligible Employee the right to be retained
in the service of the Company or to interfere with any right of the Company to
discipline or discharge the Eligible Employee at any time.


9.05          Illegality or Invalidity of Any Plan Provision.  In case any
provisions of this Plan shall be found illegal or invalid for any reason, said
illegality or invalidity shall not affect the remaining parts hereof, but the
Plan shall be construed and enforced as if such illegal and invalid provision
had never been included herein.


9.06          Mailing of Notices Under Plan.  Any notice which shall be or may
be given under the Plan shall be in writing and shall be mailed by United States
mail, postage prepaid.  If notice is to be given to the Company, such notice
shall be addressed to the Company at [ite corporate headquarters,
Attention:  Operations;] if notice to a Participant, addressed to his last known
address on the Company’s personnel records.  Any notice or filing required or
permitted to be given to a Participant under this Plan shall be sufficient if in
writing and hand-delivered, or sent by mail, to the last known address of the
Participant.  Any party may, from time to time, change the address to which
notices shall be mailed by giving written notice of such new address.


9.07          Effect of Payment of Plan Benefits.  The payment of benefits under
the Plan to a Participant or Beneficiary shall fully and completely discharge
the Company, the Board, and the Committee from all further obligations under
this Plan with respect to a Participant, and that Participant’s Participation
Agreement and any outstanding Deferral Elections shall terminate upon such full
payment of benefits.


9.08          Effect of Use of Certain Words.  Unless the context clearly
indicates otherwise, masculine pronouns shall include the feminine and singular
words shall include the plural and vice versa.


9.09          Effect of Plan Titles and Headings.  Titles and headings of the
Articles and Sections of the Plan are included for ease of reference only and
are not to be used for the purpose of construing any portion or provision of the
Plan document.


9.10          Execution of Plan Documents.  This instrument and any
Participation Agreement or Deferral Election may be executed in one or more
counterparts, each of which is legally binding and enforceable.


9.11          Tax Effect.  The Company does not represent or guarantee that any
particular federal, state or local income, payroll, personal property or other
tax consequence will result from participation in this Plan.  A Participant
should consult with professional tax advisors to determine the tax consequences
of his or her participation.  Furthermore, the Company does not represent or
guarantee investment returns with respect to any predetermined investment
options and shall not be required to restore any loss which may result from such
investment or lack of investment.
 
 
20

--------------------------------------------------------------------------------

 
 
9.12          Assignment.  The Company may transfer, assign or encumber any of
its rights, privileges, duties or obligations under this Agreement.


9.13          Governing Law.  The Plan shall be governed by the laws of the
State of New York except to the extent that the Plan should be governed by ERISA
or the Code.


IN WITNESS WHEREOF, the Company has caused its appropriate officer to affix his
name hereto this ____day of December, 2008.





  ACETO CORPORATION                            
By:
 
                   
Its:
 
 

 
 
 
 
21